I address the General Assembly today for my tenth and last time. The first time I spoke here (see A/62/PV.5), I addressed climate change, conflict, refugees and — what was apparently a first at the General Assembly — cyberattacks as the continuation of policy by other means.
The issues are therefore largely the same, and only the urgency that we sense has been ratcheted up. Certainly, the world was more stable then. It was before the economic and migration crises, the current conflicts in the wider Middle East, or Russia’s aggression against Georgia and Ukraine. It was also before the war on truth and facts that seems to have taken over in many places. Despite our concerns at the time, we lived in a more stable world, where optimism had not yet become naiveté. Today, in too many parts of the world, we find a conflict either emerging, raging or frozen. Terrorism, always a scourge, dominates our daily headlines in all parts of the world.
Not all of today’s conflicts and crises could have been prevented, yet the effect of many could have been mitigated had we acted sooner or had the proper mechanisms to resolve them been in place. When I addressed the Assembly in the wake of Russia’s invasion of Georgia in 2008 (see A/63/PV.8), I warned not to apply international law selectively. International law had clearly been violated, yet little was done. Six years later, in 2014, we saw a repeat performance in Ukraine. Part of a sovereign State was annexed and another part turned into a war zone. For the first time since the Second World War, borders in Europe had been changed through the use of force. The prohibition on the use of force to change borders lies at the heart of the Charter of the United Nations. It was blatantly violated, and yet the United Nations could not make a difference. Russia’s aggression in Ukraine continues. The territories of Ukraine and Georgia remain occupied by a foreign military force, and frozen conflicts persist in Nagorno Karabakh and Transnistria.
We need global norms. Just as we need international law, we also need the mechanisms to enforce it. Unless the United Nations starts to do more, it will, over time, lose relevance. When we face a global challenge, the United Nations should be the first place to come to for a solution, not the last stop when all other options have been exhausted, knowing that nothing will happen anyway.
During the past 15 years, the number of migrants and refugees worldwide has grown faster than the world’s population. I raise the issue not only because it is a crisis, but also because I myself am a child of refugees. What we face is not — I stress — an unprecedented crisis, as so many have averred. We have faced far worse refugee crises and we have prevailed. In the Europe of 1946, Germany alone had 12 million internal refugees and another 12 million displaced persons of 20 different nationalities. Other countries in the post- war shambles and ruin of Europe at the time were not in much better shape. Yet we prevailed, or rather our grandparents did. In three years, the United Nations Relief and Rehabilitation Administration — and I stress the first two words of the name of this agency — spent in today’s money approximately €50 billion to resolve that crisis. It took political will, courage and far more money to solve that crisis than we are willing to spend today.
Migration is our common challenge. A sustainable solution to this complex problem lies in addressing its causes. Yet we also must fulfil our commitments under international conventions on the protection of refugees. Such commitments already exist. They are not some vague future goal to which we pledge.
Migrant children are at the heart of migration influx. Children on the move or otherwise affected by migration are the most vulnerable group, who, lacking agency, face limited access to justice and social and health services and therefore often suffer horrible abuse. One significant challenge is to provide education to the children in refugee camps. Depriving them of education will damage the prospects of refugee and asylum-seeking children, leave them behind and, at the same time, increase the risk of the kind of alienation that often leads later to extremism. We have seen this where refugee camps have been in place for a long time — sometimes for generations — begetting a continuing crop of disaffected, alienated and radicalized youth who feel that they have nothing to lose.
The ongoing conflicts we see around the world will, if we do not take control, breed a terrorism that knows no bounds. Estonia reaffirms its commitment to working together to prevent and counter terrorism, which is why we participate in the Global Coalition to Counter the Islamic State in Iraq and the Levant.
Estonia firmly supports the International Criminal Court and its quest to end impunity. Countries, whether or not they have joined the Rome Statute, must set an example of non-aggression, self-restraint and respect for the rule of law. We believe that a commitment to fighting impunity at all levels is the only way to deter those who might commit crimes in future.
In 2005, the States Members of the United Nations committed to the principle of responsibility to protect, better known as R2P, and to fight genocide, war crimes, ethnic cleansing and crimes against humanity. However, the brutality we see in Syria shows that an effective solution lies beyond the grasp of the United Nations. When a Government fails to live up to its commitments, when it violates the fundamental norms of civilized behaviour — let alone the tenets of the United Nations — the international community must act. In this respect, the Security Council bears primary responsibility. Council members that veto or vote against actions aimed at preventing mass atrocities carry co-responsibility for those atrocities.
A primary criticism directed at the United Nations today is the Security Council’s inability or unwillingness to respond to major crises. Estonia cannot speak from first-hand experience, as we have not yet served in the Council; we have merely observed. We want, however, to bring the spirit of openness, transparency and inclusiveness to the Council’s work, and hence are running for a non-permanent seat for 2020-2021. We are convinced that the role of the General Assembly and the non-permanent members of the Council must be increased.
The majority of States Members of the United Nations are small countries. As we look at the history of conflict since the Second World War, small countries are almost invariably the victims of conflict, not the abetters. This is nothing new. In the Melian Dialogue at the heart of his History of the Peloponnesian Wars, Thucydides famously concluded that “the strong do what they will, the weak suffer what they must”. That is why we have international law — to protect the weak and the small. Their voices must be better heard and their rights must be upheld. Estonia, as a member of the Accountability, Coherence and Transparency Group, is working together with a number of other countries to improve the working methods of the Security Council so as to bring about badly needed changes.
The Sustainable Development Goals (SDGs) and the 2030 Agenda for Sustainable Development are effective tools for advancing security and stability, spurring economic growth, eradicating poverty, preserving the environment and promoting human development. Taking that commitment seriously, Estonia was among the first countries to present our voluntary national review on the implementation of SDGs during the High-level Political Forum.
Estonia attaches great importance to the Goal of achieving gender equality that can unlock the economic potential of women. More equal societies work better for everyone. Achieving gender equality is first and foremost the duty of political leaders and the Governments that they lead. Amid current conflicts, it is important to ensure that women do not fall victim to gender-based violence. It is also important that they be included in conflict resolution and peace negotiations. It is therefore imperative to continue to implement Security Council resolution 1325 (2000) and related resolutions on women and peace and security.
Free media is an integral, even inseparable, part of modern and democratic society, where Governments listen to criticism, which, after all, forms part of what we call the voice of the people. Yet all around the globe, we see that critical voices — and even those that merely report the facts — face reprisals, jail and violence. The United Nations Plan of Action on the Safety of Journalists and the Issue of Impunity must be implemented if we are to change the absurdity that reporting facts is a life-threatening activity.
For Estonia, a leader of innovation in the digital world, the right to freedom of opinion and expression online and offline is a fundamental issue. Digital technology has been a liberating force, yet some would turn it into a means to control citizens. As a founder of the Freedom Online Coalition, Estonia is a donor to the Digital Defenders Partnership, contributing to the protection of the rights of journalists, bloggers and human-rights defenders online. In times of rapid developments in information and communications technology, the protection of human rights and the rule of law must keep pace.
The right to freedom of expression also means keeping the Internet free and unrestricted. In other words, digital freedom of expression in no way differs from freedom of expression in the analog world. Censorship, illicit filtering and the online blocking of opposition voices thwarts democracy no less than when the printed word is censored.
An open Internet is an amplifier of economic growth and thus a crucial element of sustainable development in the twenty-first century. That is an essential conclusion, incidentally, of the World Bank’s World Development Report 2016, entitled “Digital Dividends”, whose preparation I co-chaired. Information technology can lead to transparent governance and economic growth but only if it is open and unfettered.
The challenges we face in the coming years are enormous. Estonia firmly believes in a rules-based international order. The only international organization global enough to achieve that end is the United Nations.
Finally, let me say that the 10 times I have appeared here over the past decade have been genuinely rewarding experiences, and I trust that my successor will continue to believe in the work that the Assembly does. I would like to thank the members for their attention and for all that they have given me.
